Title: To George Washington from James Cross, 15 March 1785
From: Cross, James
To: Washington, George



Sir
Manchester [Va.] 15th March 1785

I beg leave to hand you inclosed copy of a Letter I received from Dr Patrick Wright of Glasgow respecting a tract of Land which fell to a Brother of his Leut. William Wright who was killed in Genl Braddock’s defeat and now belong’s to him or some of his other Brothers, and requests I will inform how it may be recovered and what it may be worth—as I am utterly at a loss to whom to apply for this information but to You, I have therefore taken the liberty to request the favour that You will

take the trouble to advise me what mode should be adopted for the recovery of it, what it may be worth.
I applyed at the Land office and was informed by Mr Harvey that he expected, that the right of that whole Grant Still lay in You and it was only in your power to make a Deed for it. Altho I have no power to transact the Business further then gett information respecting—Yett if a Deed could be gott for it I woud pay any expence attending it, and write for a Power of Attorney if You thought proper. I am with Esteem most respectfully—Sir Your Most Humble and Obedient Servant

James Cross

